Name: Commission Regulation (EC) No 2089/98 of 30 September 1998 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: plant product;  trade policy;  health;  consumption
 Date Published: nan

 Avis juridique important|31998R2089Commission Regulation (EC) No 2089/98 of 30 September 1998 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied for the 1997/98 marketing year Official Journal L 266 , 01/10/1998 P. 0026 - 0026COMMISSION REGULATION (EC) No 2089/98 of 30 September 1998 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied for the 1997/98 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Article 8(b) thereof,Whereas the conditions for the taking over of paddy rice by the intervention agencies are laid down in Commission Regulation (EC) No 708/98 (3), as amended by Regulation (EC) No 1307/98 (4); whereas Article 6(1) of that Regulation provides that delivery must be effected no later than 31 August of the current marketing year;Whereas during the 1997/98 marketing year the intervention agencies encountered difficulties in setting up a good system for the storage, checking and reception of goods; whereas these difficulties delayed the acceptance of offers made and the taking over of deliveries; whereas, for the 1997/98 marketing year, these difficulties justify a derogation from the time limit set in the abovementioned provisions for delivery to the intervention agency;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Notwithstanding Article 6(1) of Regulation (EC) No 708/98, delivery of paddy rice for taking over by the intervention agency in respect of the 1997/98 marketing year must be effected no later than 30 September 1998.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 September 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 329, 30. 12. 1995, p. 18.(2) OJ L 20, 27. 1. 1998, p. 16.(3) OJ L 98, 31. 3. 1998, p. 21.(4) OJ L 182, 25. 6. 1998, p. 8.